Title: To James Madison from Charles Peale Polk, 7 January 1802 (Abstract)
From: Polk, Charles Peale
To: Madison, James


7 January 1802, Georgetown. Apologizes for burdening JM with his search for public employment but promises this will be “the last trespass” on JM’s patience. Has furnished the postmaster general with a birth certificate and letters of recommendation from Daniel Hiester, representative from the district where Polk lived the past five years, and from Samuel Smith. Requests JM’s intervention with the postmaster general. Will accept any employment that will support his “dear and distressed family.”
 

   RC (DLC). 2 pp.



   Republican Daniel Hiester represented a Pennsylvania district in Congress from 1789 to 1796, after which he moved to Hagerstown, Maryland, which he represented in Congress from 1801 until his death in 1804.

